Case 1:20-cv-05878-CM Document 120 Filed 09/11/20 Page 1 of 2

(CM GIARMARCO, MULLINS & HORTON, P.C.

ATTORNEYS AND COUNSELORS AT LAW

 

Detroit ¥ Troy ¥ Florida

Salvatore A. Amodeo Jill A. Duffy Nina M. Jankowski Dennis M. Rauss

John A. Anderson Elizabeth A. Favaro Alexis F. Johnson James Y. Rayis

Peter J. Bill Kara S. Ferrara Keela P. Johnson Annabel F. Shea Of Counsel

Michael L. Bosnic Timothy D. Finegan Salvatore J. LaMendola Lauren M. Studley Lance T. Denha (Florida)

7 ‘ Robert A. Bryant John R. Flemin Alexander Lebedinski Paul A. Thursam David G. Gorcyca

Direct Dial (248) 457-7020 Thomas P. Cavanaugh John J. Giarmarco Victoria S. Lehman Jared M. Trust Albert Taylor Nelson, Jr
Facsimile (248) 404-6320 Kenneth B. Chapie Julius H. Giarmarco Adam Levitsky Geoffrey S. Wagner Peter J. Sarkesian
E-Mail: tmullins@qgmhlaw.com — Anthony K. Chubb Bruce W. Haffey John L. Miller Donald K. Warwick Lawrence F. Schiller

John C. Clark William H. Heritage, III Karie Miller Matthew S. Weaver

George A. Contis Stephen J, Hitchcock Timothy J. Mullins Richard A. Wojewoda

Kellie S. DeVito William H. Horton Ryan L. Perry LeRoy H. Wulfmeier, III

September 10, 2020

Hon. Colleen McMahon, C.J.
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street

New York, NY 10007

Re:  J.T., et al v. de Blasio, et al
Case No. 20-cv-5878 (CM)(S.D.N.Y.)

Dear Chief Judge McMahon:

My office represents the Michigan Association of School Boards, which is the association
of local and intermediate boards of education located throughout the state of Michigan.
The MASB’s membership is comprised of all public school districts in Michigan.

From our conversations with school districts throughout the state, it does not appear that
any school district in Michigan has been properly served in this matter as required by the
Federal Rules of Civil Procedure.

We are aware that the Court has issued Plaintiff an Order to Show Cause as to why all
school districts outside New York should not be dismissed. (DE # 84) We await the Court’s
direction on whether any further action is required for school districts outside of New York.

We do, however, share the Court's observations/concerns. | am aware of no school
district in Michigan having availed itself of the Court's jurisdiction. “For a State to exercise
jurisdiction consistent with due process, the defendant's suit-related conduct must create
a substantial connection with the forum State.” Walden v. Fiore, 571 U.S. 277, 284; 134
S. Ct. 1115, 1121-22; 188 L Ed 2d 12 (2014). Michigan’s public school districts are
located entirely within Michigan, and that is where educational services are provided to
our students.

 

Tenth Floor Columbia Center ¥ 101 West Big Beaver Road ¥ Troy, Michigan 48084-5280 v P: (248) 457-7000 v F: (248) 457-7001 ¥ www.gmhlaw.com
Case 1:20-cv-05878-CM Document 120 Filed 09/11/20 Page 2 of 2

| write primarily because | have an ethical obligation to raise a serious issue. As the Court
knows, to maintain an IDEA lawsuit, a plaintiff must exhaust administrative remedies as
a prerequisite to suit. Fry v. Napoleon Cmty Sch., 137 S. Ct. 743; 197 L. Ed. 2d 46 (2017).
In an apparent attempt to backfill one of numerous procedural deficiencies, Plaintiffs’
counsel in this action recently filed a Request for an Impartial Due Process Hearing
against one of our members (Clarkston Area Schools). When a Request for a Due
Process Hearing is filed, the school district contacts the family in an effort to amicably
resolve any concerns. When that inquiry was made in this instance, we learned a startling
fact: the Brain Injury Rights Group, Ltd. filed this action without the knowledge, consent
or approval of the family. In fact, the family has advised the school district that it does
not want to pursue the complaint that was filed.

If the above is true, which our investigation appears to confirm, Plaintiffs attorney's
conduct would be highly unethical. It would also suggest there has been a systemic
pattern of similar misconduct. See (DE # 110: Letter).

At a time when the Nation is reeling from a global pandemic, and our educators are
working hard to provide educational services in a safe environment, it is unfortunate that
this lawsuit—which likely violates Fed. Rule C. P. 11—has distracted our school districts
from performing their primary mission, educating our children, and at the same time
incurring unnecessary expenses when our educational budgets are stretched beyond the
breaking point.

| felt | had an obligation to bring the above to the Court's attention.
Very truly yours,

GIARMARCO, MULLINS & HORTON, P.C.

L3G) Mellin.

TIMOTHY J. MULLINS

TJM/eab
